Dissenting Opinion by
Judge MaoPkail :
I respectfully dissent.
Section 5(b) of the Act of October 4,1978, P.L. 883 (Act), as amended,, 65 P.S. §405(b) requires public employees and those seeking public office to file a state' ment of financial interest regarding themselves and the members of their immediate families. Section 2 of the Act, 65 P.S. §402, defines “immediate family” as a “spouse residing in the person’s household and minor dependent children”. By the express terms of the definition, spouses not residing in the same household and children who have reached their majority but who do reside in the same household, are excluded from consideration.
Section 4 of the Act, 65 P.S. §404, requires those coming within the provisions of the Act to file the statement of financial interests annually or, if a candi*66date or nominee for appointment, prior to the election or appointment. Failure ,bo file the statement results in criminal penalties. Section 9 of the Act, 65 P.S. §409. Contrary to the majority, I would hold the criminal sanctions to be clearly applicable to the person who fails to file a financial statement due to his inability to obtain the required information concerning members of his immediate family.
As stated so well by Justice, now Chief Justice Roberts in his opinion in support of reversal in Snider v. Thornburgh, 496 Pa. 159, 188, 436 A.2d 593, 606 (1981):
The presumption that an individual has knowledge ox control of his spouse’s financial interests is overbroad, and bears no reasonable, fair and substantial relation to the statute’s purpose. Thus, it cannot justify mandatory disqualification from public office and criminal penalties against persons who are unable to comply with the spousal disclosure requirements. For this reason, those statutory provisions that require an individual to disclose the financial interests of Ms or her spouse over which he has no control must be declared unconstitutional. See 65 P.S. §413 (severability provision) .
There can be no doubt that the public' has a right to expect its public officials to avoid conflicts of financial interest in the performance of their official duties. A filing of a statment of financial interest by those persons who have been judicially determined to come within fee purview of the Act is a legitimate means of implementing the purpose of the Act. To hold a public employee responsible for complete knowledge and disclosure of his or her spouse’s financial interests, however, is an entirely different matter. It is a fact of modern life feat many spouses conduct their own fi*67nancial affairs to the total exclusion of those to whom they are married. There are some minors, undoubtedly, whose financial affairs are not entirely known to their parents. To exclude from public employment or to subject persons to criminal penalties who cannot obtain the necessary financial information from their spouses or minor children, is not only a denial of due process of law, as stated by Chief Justice Roberts, but will deny the Commonwealth the services of many qualified persons as well.
The fear expressed in the cases from other jurisdictions cited in the majority opinion that dishonest persons will conceal their financial interests by vesting them in the names of their wives or children may be realistic but under the terms of the Act, a dishonest person need only ask his or her .spouse to move next door or put his or her assets in the hands of children who have reached their majority to avoid the implications of the Act. Such obvious possibilities do not promote the true intent of .the Act nor do they promote harmony in the family, a historic public policy consideration in this Commonwealth.
I would hold the provisions of the Act relating to disclosure of financial interests of members of a person’s immediate household to be unconstitutional and grant petitioners ’ motion for summary judgment.